Citation Nr: 1139064	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  11-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether an October 1946 rating decision that continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder should be revised or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to December 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that found that the October 1946 rating decision that continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder was not clearly and unmistakably erroneous. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In an October 1946 rating decision, the RO continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder because the evidence showed that the Veteran's residuals of a gunshot wound of the right shoulder did not meet the criteria for a higher rating.  The Veteran was notified of this decision and he did not file an appeal.  The facts known at that time were before the adjudicators, the law then in effect was correctly applied, and the decision did not contain an undebatable error that was outcome determinative.  


CONCLUSION OF LAW

The October 1946 rating decision that continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 737-738 (1946); 38 C.F.R. §§ 4.2061 (1938); 3.104, 3.105 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the October 1946 rating decision that continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder was clearly and unmistakably erroneous.  In essence, he argues that the RO erroneously assigned only a 40 percent disability rating for a muscle injury due to gunshot wound of the right shoulder when it should have instead assigned a 50 percent disability rating.  

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2011).

A determination that a prior determination involved CUE involves the following test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator ( there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).  

The Veteran contends that the October 1946 rating decision that continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder should have instead assigned a 50 percent disability rating for a muscle injury due to gunshot wound of the right shoulder, thereby rendering this decision clearly and unmistakably erroneous.  

At the time of the October 1946 RO decision, the record included the Veteran's claim for benefits, his service medical records, and a VA examination dated in July 1946.  

Service medical records show that the Veteran incurred a gunshot wound to the right shoulder during combat on June 10, 1945.  It was a perforating, severe, penetrating wound to the right shoulder that entered the posterior axillary fold and exited the mid-axilla.  The gunshot wound also caused incomplete paralysis of the right ulnar nerve and incomplete paralysis of the median nerve.  The Veteran was hospitalized for about six months until his discharge.  A June 1945 x-ray of the right shoulder and arm revealed a number of fine metallic fragments in the infralateral soft tissues, but there was no evidence of bone injury.  Initial debridement of the Veteran's wound was performed on June 11, 1945, and secondary closure was perfomed in July 1945.  The Veteran's median nerve function had returned by September 1945, but he still had marked hypesthesia of the distribution of the ulnar nerve and no voluntary motor function of the ulnar nerve.  However, sensation was noted to be returning to the ulnar nerve.  At a December 1945 examination, the Veteran was found to have return of sensation over the distribution of the right ulnar nerve and return of function of all proximal muscles.  However, the intrinsic hand muscles of ulnar innervation did not function at the time.  Tinel's sign was present approximately 3 inches below the right ulnar notch.  The examiner stated that there would be a partial return of function in the intrinsic muscles of the right hand at a future date.  

On VA examination in July 1946, the Veteran complained of residuals of a gunshot wound of the right shoulder incurred during service.  The wound was noted to have been debrided and sutured in service.  The Veteran experienced numbness of the right arm and hand for one and a half months during service with no motion in either his right arm or hand for the same amount of time.  He reported being told that an operation to suture the two ends of the nerve together would be necessary if the nerve did not regenerate in one year.  He also stated that he was told that the nerve was not completely severed but instead nicked in its greater portion.  He maintained that sensation had now returned and was normal in the right arm and forearm down to the wrist.  He reported that the only numbness that he noticed was in the lateral side of the right hand, including the small finger and the lateral half of the ring finger.  

Neurological examination indicated marked atrophy of the interossei dorsalis and palmaris of the right hand.  There was considerable wasting of the abductor digiti quinti and flexor digiti quinti brevis and involvement of the palmaris brevis.  Those muscles were noted to all lie on the palmar surface of the hand, and their action was mainly on the fifth finger and partially on the ring finger.  The Veteran had good muscular and nervous control over all the fingers of the right hand except for the fifth finger, which was completely numb and over which very little power could be exercised.  He was only able to flex the fifth finger about 10 degrees, and it was impossible for him to move it against even the slightest obstruction or resistance.  There was considerable weakness in the extensor movement of the fifth finger.  The examiner found a lesser degree of weakness in the flexion of the ring finger of the right hand, but it was stronger than the fifth finger.  The Veteran was able to approximate the thumb and first three fingers but could not quite reach the tip of the fifth finger.  The Veteran also had atrophy of the medial head of the flexor brevis and the abductor which was innervated by the eighth cervical nerve through the ulnar nerve.  This atrophy was most notable on the dorsal side of the hand where there was a depression present.  It was also noted that there was an area involving the ulnar surfaces of the right arm, ring finger, and fifth finger which was completely numb.  Tingling sensations could be produced by tapping along the ulnar surface of the right arm in a typical distributional manner.  Reflexes of the right arm were slightly exaggerated over those of the left arm.  The examiner found that because the Veteran did have a small amount of movement in the right fifth finger, he would in time improve, if not completely correct, the muscular deficiency in that finger.  The examiner observed that the Veteran had already improved the condition of his hand and arm very considerably on his own initiative since his discharge from the military hospital.  Discriminatory sense was found to be normal throughout the hand and arm with the exception of the area that was innervated by the ulnar nerve.  There was only tactile and pressure sense in the ulnar area, but the examiner asserted that this should be corrected in time.  The Veteran was diagnosed with partial paralysis of the right ulnar nerve in the upper arm due to an old gunshot wound and incomplete paralysis of muscle group IX, including only muscles innervated by the ulnar nerve.  

Examination of the skin revealed a well-healed scar posteriorly and interiorly on the right shoulder.  There was also another well-healed scar approximately 5 inches long on the inner surface of the right arm and shoulder at the point through which the bullet made its exit.  

The law that was in effect in October 1946 stated that as to disability resulting from injury or disease of service origin, evaluation would be made on the basis of the average impairment of earning capacity.  38 C.F.R. § 4.2061 (1938).  Additionally, if there was reasonable doubt as to which of two ratings should be applied in any given case, the Veteran was entitled to the higher of the two ratings.  Schedule for Rating Disabilities 3 (United States Government Printing Office 1945).  

Under the Schedule for Rating Disabilities that was in effect in October 1946, a severe muscle disability was a through and through or deep penetrating wound due to a high-velocity missile or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization.  A history consistent with this type of injury should have included hospitalization for a prolonged period of treatment of the wound of severe grade, with a record of consistent complaint of cardinal symptoms worse than those shown for moderately severe muscle injuries.  Evidence of unemployability because of inability to keep up with production standards was to be considered, if present.  Objective findings would have included extensive ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; indications on palpation of moderate or extensive loss of deep fascia or muscle substance; soft flabby muscles in wound area; muscles do not swell and harden abnormally in contraction; and tests of strength or endurance, or coordinated movements compared with sound side indicate severe impairment of function.  If present, objective findings would also have included X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae with epithelial sealing over the bone without true skin covering in an area where bone is normally protected by muscle indicates the severe type; reaction of degeneration is not present but diminished muscle excitability to Faradism compared with the sound side present in electrodiagnostic tests; visible or measurable atrophy may or may not be present; adaptive contraction of an opposing muscle group, if present, indicates severity; atrophy of muscle groups not in the track of the missile; and induration and atrophy of an entire muscle following simple piercing by a projectile.   Schedule for Rating Disabilities 19-20 (United States Government Printing Office 1945).

Regarding combined ratings of muscle injuries in the same anatomical segment or muscle injuries affecting the movements of a single joint in October 1946, the following principles governed the ratings: (1) Muscle injuries in the same anatomical region (i.e. shoulder girdle and arm) will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity; (2) Two or more severe muscle injuries affecting the motion (particularly strength of motion) about a single joint may be combined but not in combination receive more than the rating for ankylosis of that joint at an "intermediate" angle, except that with severe injuries involving the shoulder girdle and arm, the rating may amount to unfavorable ankylosis; (3) With definite limitation of the arc of motion, the rating for injuries to muscles affecting motion within the remaining arc may be combined but not to exceed ankylosis at an "intermediate" angle; (4) With ankylosis of the shoulder, the intrinsic muscles of the shoulder girdle (Groups III or IV) are out of commission and carry no rating for injury however severe.  The extrinsic muscles (Groups I and II) which act on the shoulder as a whole, may, if severely injured elevate the rating to ankylosis at an unfavorable angle; (5) With ankylosis of the knee, the hamstring muscles (Group XIII) may, if severely injured, receive the rating for the moderately severe degree of disability as a maximum in combination, and corresponding values for less severe injuries, the major function of these muscles being hip extension; (6) With disability such as flail joint, ankylosis, faulty union, limitation of motion, etc., muscle injuries affecting function at a lower level may be separately rated and combined, always reserving the maximum amputation rating for the most severe injuries; and (7) Muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  Schedule for Rating Disabilities 17-18 (United States Government Printing Office 1945).

The rating criteria for the musculoskeletal system in October 1946 indicated that disability of the musculoskeletal system was primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It was essential that the examination upon which ratings were based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness was as important as limitation of motion, and a part that became painful on use had to be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  Schedule for Rating Disabilities 13 (United States Government Printing Office 1945).  

Additionally, the rating criteria with respect to the joints in October 1946 stated that the factors of disability resided in reductions of their normal excursion of movements in different planes.  Inquiry was to be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing were related considerations.  For the purpose of rating disability from arthritis, the elbow and shoulder were considered major joints.  Schedule for Rating Disabilities 14 (United States Government Printing Office 1945).  

The evidence of record shows that the Veteran is right-handed.  Therefore, his right forearm and shoulder were evaluated under the criteria for the major arm categories.  Schedule for Rating Disabilities 25 (United States Government Printing Office 1945).

Under the Schedule for Rating Disabilities in effect in October 1946, Muscle Group III encompassed the intrinsic muscles of the shoulder girdle, and the functions of these muscles included elevation and abduction of arm to level of shoulder and acting with pectoralis major II and latissimus dorsi and teres major in forward and backward swing of arm.  For injuries to Muscle Group III, a 0 percent rating was warranted if impairment was slight; a 20 percent rating was warranted if impairment was moderate; 30 percent rating was warranted if impairment was moderately severe; and a 40 percent rating was warranted if impairment was severe.  Schedule for Rating Disabilities 45 (United States Government Printing Office 1945).

Under the Schedule for Rating Disabilities that was in effect in October 1946, Muscle Group V encompassed the flexor muscles of the elbow, and the functions of these muscles included supination long head of biceps or stabilizer of shoulder joint and flexion of elbow.  For injuries to Muscle Group V, a 0 percent rating was warranted if impairment was slight; a 10 percent rating was warranted if impairment was moderate; 30 percent rating was warranted if impairment was moderately severe; and a 40 percent rating was warranted if impairment was severe.  Schedule for Rating Disabilities 46 (United States Government Printing Office 1945).

Under the Schedule for Rating Disabilities that was in effect in October 1946, Muscle Group IX encompassed the intrinsic muscles of the hand, and the functions of these muscles included acting in strong grasping movements and being supplemented by the intrinsic muscles in delicate manipulative movements.  Injuries to Muscle Group IX were to be rated on limitation of motion, with a minimum rating of 10 percent.  Schedule for Rating Disabilities 46-47 (United States Government Printing Office 1945).

In a February 1946 rating decision, the RO granted service connection for a severe muscle injury due to a gunshot wound of Muscle Groups III and V of the right intrinsic shoulder girdle muscles, effective December 28, 1945, the day after the Veteran was discharged from service.  The RO assigned a 40 percent rating for the severe muscle injury due to a gunshot wound and a separate 40 percent rating for severe, incomplete paralysis of the right ulnar nerve as a result of a gunshot wound.  

The Veteran subsequently underwent a VA examination in July 1946, and based on the results of that examination, the RO continued the 40 percent rating for the severe muscle injury due to a gunshot wound and the separate 40 percent rating for severe, incomplete paralysis of the right ulnar nerve as a result of a gunshot wound in an October 1946 rating decision, effective April 1, 1946.  

On the basis of the evidence, the Board cannot conclude that the October 1946 rating decision was clearly and unmistakably erroneous.  The July 1946 VA examination did not have conclusive evidence concerning the damage to Muscle Groups III and V.  In fact, with regard to muscle groups affected by the gunshot wound, the examiner only found incomplete paralysis of Muscle Group IX, including only muscles innervated by the ulnar nerve.  However, in rendering its decision, the RO took into consideration the history of the Veteran's gunshot wound injury and the penetration of the wound involved.  The Veteran had suffered a perforating, severe, penetrating wound to the right shoulder that entered the posterior axillary fold and exited the mid-axilla and also affected both the ulnar and median nerves.  He was hospitalized for a prolonged period for treatment, about six months, and an x-ray of the right shoulder and arm revealed a number of fine metallic fragments in the infralateral soft tissues.  Those findings indicated that the Veteran had a severe muscle disability.  Schedule for Rating Disabilities 19-20 (United States Government Printing Office 1945).  A severe muscle disability under the rating criteria for injury to Muscle Group III warranted a maximum 40 percent rating, and therefore, the RO continued the 40 percent rating for the Veteran's severe muscle injury due to a gunshot wound.  Schedule for Rating Disabilities 45 (United States Government Printing Office 1945).

The Board also finds that the October 1946 rating decision was not clearly and unmistakably erroneous in determining that an increased rating was not warranted for the residuals of the Veteran's right shoulder gunshot wound with respect to musculoskeletal, neurological, and skin considerations.  The Veteran already had a 40 percent rating for severe, incomplete paralysis of the right ulnar nerve as a result of a gunshot wound.  A higher 60 percent rating for paralysis of the ulnar nerve was warranted under the rating criteria in effect in October 1946 if there was complete paralysis of the ulnar nerve; griffin claw deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, can not spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  Schedule for Rating Disabilities 116 (United States Government Printing Office 1945).  However, the evidence did not show complete paralysis of the right ulnar nerve.  In fact, the Veteran was diagnosed to have only partial paralysis of the right ulnar nerve in the upper arm due to an old gunshot wound.  Although the July 1946 VA examination showed very marked atrophy in the dorsal interspace and hypothenar eminences and weakness in the flexion and extension of the right ring and little fingers, there was no marked atrophy in the thenar eminences, nor was there complete loss of extension of the ring and little fingers.

As for the Veteran's skin, he was found on VA examination in July 1946 to have a well-healed scar posteriorly and interiorly on the right shoulder and another well-healed scar approximately 5 inches long on the inner surface of the right arm and shoulder at the point through which the bullet made its exit.  The scars were not poorly nourished with repeated ulcerations or tender and painful on objective demonstration, nor did they limit the function of the right shoulder and arm, and therefore, a separate 10 percent rating for a scar due to the Veteran's gunshot wound to the right shoulder was not warranted.  Schedule for Rating Disabilities 102 (United States Government Printing Office 1945).

Regarding any musculoskeletal disabilities of the right shoulder, arm, or hand, the evidence did not show any unfavorable ankylosis of the shoulder, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of humerus (flail shoulder), unfavorable ankylosis of the elbow, intermediate ankylosis of the elbow, flexion of the forearm limited to 135 degrees, extension of the forearm limited to 70 degrees, flail joint of the elbow, nonunion of the radius and ulna with flail false joint, unfavorable ankylosis of the wrist, or ankylosis of at least three of the fingers on the right hand.  Thus, an increased rating for residuals of a gunshot wound due to musculoskeletal disability was not warranted.  Schedule for Rating Disabilities 33-37 (United States Government Printing Office 1945).    

The claim of CUE in the October 1946 rating decision continuing a 40 percent rating for the Veteran's severe muscle injury due to a gunshot wound essentially seeks to have the Board reweigh the evidence.  However, the October 1946 RO decision considered the Veteran's service medical records and post-service evidence in their entirety when rendering the decision.  The Veteran contends that he had two separate severe muscle group injuries involving the shoulder girdle and arm that affected the motion of his shoulder and that those severe ratings should have been combined to give him a 50 percent rating, which is the equivalent rating for unfavorable ankylosis of the shoulder.  Schedule for Rating Disabilities 17-18, 33 (United States Government Printing Office 1945).  However, the October 1946 RO decision relied on evidence that the Veteran had one severe muscle disability.  At no time were the Veteran's intrinsic muscles of the shoulder girdle (Group III) and flexor muscles of the elbow (Group V) noted to be separate severe injuries.  In fact, on separation from service, the Veteran had a return of sensation over the distribution of the right ulnar nerve and return of function of all proximal muscles except for one muscle group, the intrinsic hand muscles of ulnar innervation.  Additionally, the July 1946 VA examination did not find specific or separate severe injuries to Muscle Groups III and V and only found incomplete paralysis of the muscles innervated by the ulnar nerve in Muscle Group IX.  The February 1946 rating decision that initially granted service connection for muscle injury due to a gunshot wound to the right shoulder did not indicate that separate severe injuries to Muscle Groups III and V were found.  Although the Veteran was noted to have a gunshot wound of Muscle Groups III and V, only the injury to the right intrinsic shoulder girdle muscles was listed as being severe.  He was therefore only rated under the diagnostic criteria for severe injury to Muscle Group III, as he was found to have one overall severe muscle disability.    

The current CUE claim would have the Board reweigh that evidence and arrive at a different conclusion.  However, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present case does not compel a different conclusion that a higher rating should have been awarded.  At most there is a reasonable disagreement with the manner in which the RO weighed and evaluated the evidence.  However, a claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

In sum, the Board concludes that the October 1946 rating decision that continued a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder was not clearly and unmistakably erroneous.


ORDER

The October 1946 rating decision was not clearly and unmistakably erroneous in continuing a 40 percent rating for a muscle injury due to gunshot wound of the right shoulder.  The appeal is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


